DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 are objected to because of the following informalities:

Claim 1 is not clear because it recites the limitation "said plurality of spacers” (emphasis added) in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes that above limitation of “said plurality of spacers” (as recited in lines 5-6) is:
“a plurality of spacers” (emphasis added).

Claim 1 is also not clear because it recites the limitation "each said mask bar” (emphasis added) in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes that above limitation of “each said mask bar” (as recited in line 5) is:
“each of said mask bars” (emphasis added).

Claim 1 is further not clear because it recites the limitation "each said recess” (emphasis added) in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “each said recess” (as recited in line 12) is:
“each of said recesses” (emphasis added).

Claim 2 is not clear because it recites the limitation "each said mask bar” (emphasis added) in lines 2, 3 and 14.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “each said mask bar” (as recited in lines 2, 3 and 14) is:
“said each of said mask bars” (emphasis added).

Claim 2 is also not clear because it recites the limitation "said mask bar” (emphasis added) in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “said mask bar” (as recited in line 3) is: 
“said each of said mask bars” (emphasis added).

Claim 2 is further not clear because it recites the limitation "said plurality of mask blocks” (emphasis added) in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “said plurality of mask blocks” (as recited in lines 5-6) is:



“a plurality of mask blocks” (emphasis added).

Claim 2 is further not clear because it recites the limitation "said mask blocks” in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “said mask blocks” (as recited in lines 9-10) is:
“said plurality of mask blocks” (emphasis added).
(Applicant should consistently recite the same language for the same element in the claim).

Claim 2 is further not clear because it recites the limitation "each said mask block” (emphasis added) in lines 13-14 .  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “each said mask block” (as recited in lines 13-14) is: 
“each of said plurality of mask blocks” (emphasis added).


Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHO et al. (U.S 2009/0098732 A1).
As to claim 1, CHO et al. disclose in Figs. 1B-1J a method of manufacturing contacts, comprising: 
providing a substrate (comprising “semiconductor substrate” 100 & “first dielectric layer” 104), wherein said substrate (comprising “semiconductor substrate” 100 & “first dielectric layer” 104) has a plurality of active areas (“junction regions”/“a source region or a drain region” 102) (Fig. 1C, para. [0016]); forming a plurality of mask bars (see patterns of “hard mask” 106, Fig. 1B) on said substrate (comprising “semiconductor substrate” 100 & “first dielectric layer” 104) (Figs. 1B-1C, para. [0017]); forming a spacer (“spacer film” 110)/(“spacers” 110a) around each of said mask bars (each of patterns of “hard mask” 106) (see Figs. 1C-1F, para. [0019]-[0023]), wherein a plurality of spacers (“spacer film” 110)/(“spacers” 110a) connect with each other and define a plurality of opening patterns (patterns 110a, Figs. 1D-1F) collectively with said plurality of mask bars (see patterns of “hard mask” 106, Fig. 1B) (see Figs. 1D-1F, para. [0019]-[0023]); performing an etch process using said plurality of mask bars (see patterns of “hard mask” 106, Fig. 1B) and said plurality of spacers (“spacer film” 110)/(“spacers” 110a) as etch masks to transfer said plurality of opening patterns (patterns 110a, Figs. 1D-1F) to said substrate (comprising “semiconductor substrate” 100 & “first dielectric layer” 104) and to form a plurality of recesses (“contact holes” B) in said substrate (comprising “semiconductor substrate” 100 & “first dielectric layer” 104) (Figs. 1D-1E, para. [0021]-[0023]); and filling each of said recesses (“contact holes” B) with conductive material {“material layer” 112 for a contact plug that may be formed of “polysilicon or tungsten (W)”, para. [0025]} to form contacts (“contact plug” 112a, para. [0025]-[0029]), wherein said contacts (“contact plug” 112a) connect with said plurality of active areas (“junction regions”/“a source region or a drain region” 102) (Figs. 1E-1J, para. [0025]-[0029]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (U.S 2009/0098732 A1) in view of Min et al. (U.S 2011/0183505 A1).
As to claim 9, as applied to claim 1 above, CHO et al. disclose in Figs. 1B-1J all claimed limitations including the limitation wherein said plurality of mask bars (see patterns of “hard mask” 106, Fig. 1B) form in staggered arrangement between two adjacent ends of said active areas (“junction regions”/“a source region or a drain region” 102) (Figs. 1B-1J, para. [0017]-[0018], [0028], [0030]). 
CHO et al. are silent to disclose said plurality of mask bars form in staggered arrangement between word lines. 
Min et al. disclose in Figs. 1C-1H and 3 a method comprising: the plurality of mask bars (“hard mask patterns” 31a, 32a)/(“hard mask pattern” 30a) form in staggered arrangement between word lines (“third gate pattern” 120c1-120cn) (Figs. 1C-1H and 3, para. [0070], [0071], [0079]-[0081], [0089]-[0091]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of CHO et al. by having a plurality of mask bars form in staggered arrangement between word lines as taught by Min et al. in order to protect the surface of the device during the etching processes.


Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the above claim objection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: a method comprising the steps of forming said spacer around said each of said mask bars comprises: forming a mask block on said each of said mask bars, wherein said each of said mask bars is in the midline of said mask block; forming a conformal spacer layer on said substrate and a plurality of mask blocks, wherein said spacer layer on said plurality of mask blocks connects with each other to define a plurality of first opening patterns; and performing a first etch process to etch said spacer layer and said plurality of mask blocks so that said spacer layer on said plurality of mask blocks is removed and said spacer layer on sidewalls of said plurality of mask blocks remains to form said plurality of spacers, wherein said plurality of mask blocks are completely removed and each of said plurality of mask blocks and said each of said mask bars define two second opening patterns, as recited in dependent claim 2.  Claims 3-8 are dependent upon dependent claim 2.

				     Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        August 10, 2022